Exhibit 10.1

 

[tm2023153d1_ex10-1img001.jpg]

 

June 22, 2020

 

Miguel Lopez

Via email

 

Dear Miguel,

 

On behalf of Ribbon Communications Inc. (“Ribbon”) and Ribbon Communications
Operating Company, Inc. (“RCOC” and Ribbon and RCOC, together with its
affiliates who may employ you from time to time, the “Company”), I am pleased to
provide you with this written offer of employment (this “Agreement”) as Ribbon’s
Chief Finance Officer, effective as of June 29, 2020 (the “Start Date”). This
Agreement is entered into as of the date set forth above and shall be effective
as of the Start Date.

 

1.            Compensation. During your employment with the Company:

 

(a)  Base Salary. Your initial base salary will be at the annualized rate of
$525,000 (your base salary, as may be adjusted from time to time, “Base
Salary”), less applicable local, state and federal withholdings, paid in
accordance with the Company’s normal payroll practices. Your Base Salary will be
subject to review and adjustment by Ribbon’s Board of Directors (the “Board”) or
Compensation Committee of the Board (the “Committee”) in its sole discretion.

 

(b)  Annual Bonus. You will be eligible to receive annual variable cash bonus
based on achievement of certain corporate and/or individual objectives (“Annual
Bonus”). Subject to achievement of such objectives for the applicable year, the
target Annual Bonus shall equal seventy-five percent (75%) of your Base Salary.
The Annual Bonus for each fiscal year will be based on the achievement of
objectives determined by the Board or the Committee; provided that any Annual
Bonus payable with respect to 2020 shall be pro-rated based upon the portion of
the year beginning on the Start Date and ending on December 31, 2020. Your
Annual Bonus, if any, shall be paid as soon as reasonably practicable following
Ribbon’s public disclosure of its financial results for the applicable bonus
period and the Board’s or Committee’s approval of the bonus under the
then-applicable Ribbon bonus plan, subject to your continued employment with the
Company through the date of such payment (except as otherwise set forth in any
written agreement by and between the Company and you).

 

(c)  Relocation Allowance. Your primary work location will be the Company’s
offices in Plano, Texas. You agree to relocate your primary residence within six
(6) months following the Start Date to the Dallas, Texas metropolitan area (the
date of your actual relocation, the “Relocation Date”). In connection with such
relocation, you will be entitled to receive a one-time cash allowance payment in
an amount such that, after reduction for applicable income tax withholdings, you
receive $50,000 (the “Relocation Allowance”) to support your relocation and
assist with moving-related expenses, to be paid on the first payroll date after
the Start Date. In the event that your employment is terminated by the Company
for Cause or as a result of your resignation for any reason, in each case, prior
to the first (1st) anniversary of the Relocation Date or you fail to timely
relocate in accordance with this Section 1(c), you will be required to reimburse
the Company for the Relocation Allowance within thirty (30) days following your
termination of employment or the date of such failure, as applicable. Any
amounts that may be owed to the Company pursuant to this Section 1(c) may, to
the extent permitted by law, be withheld from any other payments owed to you
from the Company. For purposes of this Section 1(c), “Cause” and “Good Reason”
shall have the meanings set forth in the Severance Agreement (as defined below).

 



 

 

 

[tm2023153d1_ex10-1img001.jpg] 

 

(e)  Equity Awards. Subject to your commencement of employment on the Start Date
and approval by the Committee:

 

(i)You will, on July 15, 2020 (the “Grant Date”), be granted restricted stock
units (the “Sign On RSUs”) that, upon vesting, will be settled in shares of
common stock of Ribbon with a value (as of the Grant Date) equal to $212,500,
calculated consistent with such grants made to similarly situated employees of
the Company. Subject to your active and continuous employment with the Company
through the applicable vesting date, the Sign On RSUs will vest on the first
anniversary of the Grant Date. Notwithstanding the foregoing, your grant will be
subject to, and you will be required to, enter into a restricted share unit
agreement in the Company’s applicable form in connection with the grant of the
Sign On RSUs.

 

(ii)You will, on the Grant Date, be granted restricted stock units (the “RSUs”)
that, upon vesting, will be settled in shares of common stock of Ribbon with a
value (as of the Grant Date) equal to $393,750, calculated consistent with such
grants made to similarly situated employees of the Company. Subject to your
active and continuous employment with the Company through the applicable vesting
date, the RSUs will vest as follows: (A) 1/3rd of your RSUs on the first
anniversary of the Grant Date (the “Initial Vesting Date”); and (B) the
remaining 2/3rd of your RSUs vesting in four (4) equal installments on each six
(6) month anniversary of the Initial Vesting Date. Notwithstanding the
foregoing, your grant will be subject to, and you will be required to, enter
into a restricted share unit agreement in the Company’s applicable form in
connection with the grant of the RSUs

 

(iii)You will, on the Grant Date, be granted performance share units (the
“PSUs”) that, upon vesting, will be settled in shares of common stock of Ribbon
with a value (as of the Grant Date) equal to $$393,750, calculated consistent
with such grants made to similarly situated employees of the Company.
Notwithstanding the foregoing, your grant will be subject to, and you will be
required to, enter into a performance share unit agreement in the Company’s
applicable form in connection with the grant of the Sign On PSUs.

 

(iv)Except as set forth herein, you shall not be entitled to any other equity
awards from the Company during the fiscal year ending December 31, 2020.
Following the fiscal year ending December 31, 2020, subject to Board or
Committee approval, you will be eligible to receive annual equity incentive
awards under the Plan at such times, in such amounts and forms, and on such
terms as are determined by the Board or Committee, taking into account your role
and responsibilities. You will be required to enter into equity award
agreement(s) in the Company’s then-applicable form in connection with the grant
of any future awards described in this Section 1(e)(iii).

 

2.            Benefits. During your employment with the Company, you will be
entitled to the following benefits:

 

(a)            You will be entitled to vacation consistent with Company policy
and limitations, under which you will initially accrue four (4) weeks of
vacation per year beginning on the Start Date;

 

(b)            You will be entitled to participate as an employee of the Company
in all health and welfare benefit plans and receive fringe benefits and
perquisites generally provided to similarly situated employees of the Company in
accordance with applicable Company plan, policy or program, which currently
include group health, life and dental insurance, and a 401(k) plan. 
Notwithstanding the foregoing, the Company retains the right to change, add or
cease any particular compensation or benefit for its employees in its sole
discretion; and

 



2

 

 

[tm2023153d1_ex10-1img001.jpg] 

 

(c)            The Company will reimburse you for all reasonable travel,
business development, meals, entertainment and other expenses incurred by you in
connection with the performance of your duties and obligations on behalf of the
Company.  You will comply with such limitations and reporting requirements with
respect to expenses as may be established by the Company from time to time and
will promptly provide all appropriate and requested documentation in connection
with such expenses.

 

3.            Employment Relationship. The Company’s obligations under this
Agreement are contingent upon your satisfactory completion of our pre-employment
reference check and background check investigation and your verification of your
identity and employment eligibility. No provision of this Agreement shall be
construed to create an express or implied employment contract for a specific
period of time. Employment at the Company is considered “at will” and either you
or the Company may terminate the employment relationship at any time and for any
reason, subject to compliance with the Severance Agreement. As a full-time
employee of the Company, you will be expected to devote your full business time
and energies to the business and affairs of the Company. As the Company’s
organization evolves, its reporting structure may change and you may be assigned
such other management duties and responsibilities as the Company may determine,
in addition to performing duties and responsibilities reflected above.

 

4.            Termination and Eligibility for Severance. The parties acknowledge
and agree that they will enter into a severance agreement in substantially the
form attached hereto as Attachment 1 (the “Severance Agreement”) on the Start
Date. Except as set forth in the Severance Agreement, you will not be entitled
to any severance or other termination payments or benefits from the Company or
any of its affiliates.

 

5.            Previous Employment. By accepting employment with the Company, you
represent the following: (a) any notice period you are required to give or to
serve with a previous employer has expired and that by entering into or
performing any of your duties for the Company, you will not be in breach of any
other obligation binding on you; (b) you will not use or disclose any
confidential information in breach of any agreement you may have with a previous
employer or any other person; and (c) you are not currently party to or bound by
the terms of any non-competition, non-solicitation, confidentiality or
non-disclosure agreement or other agreement with a previous employer or any
other party which could impair or interfere in any manner with your ability to
fully satisfy your obligations and duties hereunder.

 

6.            Confidentiality. The Company considers the protection of its
confidential information and proprietary materials to be very important.
Therefore, as a condition of your employment, you and the Company will become
parties to the Confidentiality, Non-Competition and Assignment of Inventions
Agreement, as set forth on Attachment 2 hereto. This attached agreement must be
signed and returned to the Company as soon as practicable following the Start
Date.

 

7.            Indemnity.  As an executive of the Company, the Company will
provide you with an Indemnity Agreement on the Company’s standard form.

 

8.            General.

 

(a)This Agreement, together with the agreements referenced herein, will
constitute our entire agreement as to your employment by the Company and will
supersede any prior agreements or understandings, whether in writing or oral
(including, without limitation, that certain offer letter by and between RCOC
and you, dated as of June 9, 2020).

 



3

 

 

[tm2023153d1_ex10-1img001.jpg] 

 

(b)This Agreement and your employment are contingent upon the Company’s standard
onboarding processes, which may include background and reference checks and
satisfactory proof of your right to work in the United States. You agree to
provide any documentation or information at the Company’s reasonable request to
facilitate these processes (if any).

 

(c)This Agreement may be executed in more than one counterpart, each of which
shall be deemed to be an original, and all such counterparts together shall
constitute one and the same instrument.

 

(d)The provisions of this Agreement are severable and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions of this Agreement shall nevertheless be
binding and enforceable. Except as modified hereby, this Agreement shall remain
unmodified and in full force and effect.

 

(e)This Agreement is personal in nature and neither of the parties hereto shall,
without the written consent of the other, assign or otherwise transfer this
Agreement or its obligations, duties and rights under this Agreement; provided,
however, that in the event of the merger, consolidation, transfer or sale of all
or substantially all of the assets of the Company, the Company may assign its
rights and obligations hereunder and, in the event of such assignment, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall be solely obligated to
discharge and perform all of the promises, covenants, duties and obligations of
the Company hereunder.

 

(f)All notices shall be in writing and shall be delivered personally (including
by courier), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the Company at the following address: Ribbon Communications Legal Department,
3605 E. Plano Parkway, Plano, Texas 75074, and to you at the most current
address we have in your employment file. Any such notice shall be deemed given
when so delivered personally or, if by certified, registered or express mail,
postage prepaid mailed, forty-eight (48) hours after the date of deposit in the
mail. Any party may, by notice given in accordance with this paragraph to the
other party, designate another address or person for receipt of notices
hereunder.

 

(g)Arbitration.

 

i.Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement will be finally
settled by binding arbitration in the county where you performed your principal
work duties for the Company, under the jurisdiction of the American Arbitration
Association or other mutually agreeable alternative arbitration dispute
resolution service, before a single arbitrator appointed in accordance with the
arbitration rules of the American Arbitration Association or other selected
service, modified only as herein expressly provided.  You acknowledge receipt of
the applicable AAA Employment Arbitration Rules and Mediation Procedures which
may be found at the AAA website here https://www.adr.org/Rules. The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.

 

ii.The Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. shall govern the
interpretation and enforcement of this arbitration clause. The decision of the
arbitrator on the points in dispute will be final, non-appealable and binding,
and judgment on the award may be entered in any court having jurisdiction
thereof.

 



4

 

 

[tm2023153d1_ex10-1img001.jpg] 

 

iii.The fees and expenses of the arbitration will be borne as provided in the
AAA Costs of Arbitration section, and each party will bear the fees and expenses
of its own attorney, unless the arbitrator finds that a statutory award of
attorneys’ fees and/or costs is appropriate.

 

iv.The parties waive their rights to a class or collective action. The parties
agree that claims may not be joined, consolidated, or heard together with claims
of any other current or former employee of the Company or other third party.

 

v.The parties agree that this Section 8(g) has been included to resolve any
disputes between them with respect to this Agreement or your employment, and
that this Section 8(g) will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or actions
seeking an injunction or temporary restraining order and other than claims for
unemployment insurance benefits or workers compensation benefits or other claims
which by law cannot be subject to a mandatory arbitration agreement.  In the
event that any court determines that this arbitration procedure is not binding,
or otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive, to the
maximum extent allowed by law, any and all right to a class or collection action
or a trial by jury in or with respect to such litigation.

 

vi.The parties will keep confidential, and will not disclose to any person,
except as may be required by law or the rules and regulations of the Securities
and Exchange Commission or other government agencies, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof; notwithstanding the foregoing, nothing herein
shall restrict you from communicating with a government agency or engaging in
protected concerted activity that cannot be waived by such an agreement not to
disclose.

 

(h)This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Texas, without regard to the conflict of laws provisions
thereof or of any other jurisdiction.

 

(i)The Company is an equal opportunity employer.

 

9.            Acceptance. You may accept the terms and conditions described
herein by confirming your acceptance in writing.  Please send your
countersignature to this Agreement to the Company, or via e-mail to me, which
execution will evidence your agreement with the terms and conditions set forth
herein.

 



5

 

  

[tm2023153d1_ex10-1img001.jpg] 

 

Sincerely,       /s/ Bruce McClelland   Bruce McClelland   On behalf of Ribbon
Communications Inc. and Ribbon Communications Operating Company, Inc.      
Accepted as of the first date set forth above by:       /s/ Miguel Lopez  
Miguel Lopez  

 

Signature Page to Employment Letter

 





 

 

[tm2023153d1_ex10-1img001.jpg] 

 

Attachment 1

 

Severance Agreement

 

[filed separately]

 





 

 

[tm2023153d1_ex10-1img001.jpg] 

 

Attachment 2

 

Confidentiality, Non-Competition, Non-Solicitation And Assignment of Inventions
Agreement

 

[see attached]

 





 

 

Attachment 2

 

Confidentiality, Non-Competition, Non-Solicitation

And Assignment of Inventions Agreement

 

In consideration for my employment by Ribbon Communications Operating
Company, Inc., a wholly owned subsidiary of Ribbon Communications Inc.,
(referred to herein as “Ribbon” or the “Company”), the promises the Company
makes in this Confidentiality, Non-Competition, Non-Solicitation and Assignment
of Inventions Agreement (the “Agreement”), and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees with the Company as follows:

 

1.            Recognition of Company’s Rights; Non-Disclosure. I understand and
acknowledge that the Company possesses Proprietary Information (defined below),
which the Company agrees to disclose to me in exchange for my covenants under
this Agreement. I acknowledge and agree that the Company’s Proprietary
Information (1) is secret and not a matter of knowledge in the industry;
(2) gives the Company an advantage over competitors who do not know or use the
Proprietary Information; (3) is of such value and nature as to make it
reasonable and necessary to protect and preserve the confidentiality and secrecy
of the Proprietary Information; and (4) is a valuable and special and unique
asset of the Company, the disclosure of which could cause substantial injury and
loss of profits and goodwill to the Company. At all times during the term of my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon, or publish any of the Company’s Proprietary
Information, directly or indirectly, at any time in the future except as such
disclosure, use, or publication may be required in connection with my work for
the Company, or unless an executive member of the Company or the Board of
Directors of the Company expressly authorizes such disclosure in writing. I
understand that notwithstanding the foregoing, nothing in this Agreement
prohibits me from communicating with government agencies or participating in
government agency investigations or proceedings, and nothing herein limits my
right to receive an award for information provided to the Securities and
Exchange Commission. I understand that I am not required to notify the Company
of any such communications; provided however, that nothing herein authorizes the
disclosure of information I obtained through a communication that was subject to
attorney client privilege.

 

I hereby assign to the Company any rights I may have or acquire in the Company’s
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns and in any event must be
returned to the Company upon my separation date, and that the Company and its
assigns shall be the sole owner of all patent rights, copyrights, trade secret
rights, and all other rights throughout the world (collectively, “Proprietary
Rights”) in connection therewith.

 

The term “Proprietary Information” shall mean trade secrets, confidential
knowledge, data, or any other proprietary information of the Company and each of
its subsidiaries or affiliated companies. By way of illustration but not
limitation, “Proprietary Information” includes (a) inventions, trade secrets,
ideas, processes, formulas, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs, and techniques relating to the
business or proposed business of the Company and that were learned or discovered
by me during the term of my employment with the Company; (b) information
regarding plans for research, development, new products and services, marketing
and selling, business plans, budgets and unpublished financial statements,
licenses, prices and costs, suppliers, and customers that were learned or
discovered by me during the term of my employment with the Company; and
(c) information regarding the skills and compensation of other employees of the
Company. Proprietary Information does not include information that (i) is or
becomes known to the public, other than as a result of my disclosure in
violation of this Agreement or of any other person’s breach of a legal or
contractual obligation to the Company, or (ii) was known by me prior to my
employment with the Company and not as a result of anyone else’s breach of a
legal or contractual obligation.

 



1

 

 

I understand and acknowledge that my non-disclosure obligations described above
are subject to the following immunity provisions of the Defend Trade Secrets Act
of 2016:

 

I.Immunity. An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that:

 

(A)is made

 

(i)in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and

 

(ii)solely for the purpose of reporting or investigating a suspected violation
of law; or

 

(B)is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

II.Use of Trade Secret Information in an Anti-Retaliation Lawsuit. An individual
who files a lawsuit for retaliation by the Company for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual:

 

(A)files any document containing the trade secret under seal; and



(B)does not disclose the trade secret, except pursuant to court order.

 

2.            Specialized Training and Knowledge. During my employment the
Company will provide me with specialized training and knowledge regarding the
Company’s Proprietary Information as well as regarding the Company’s specific
operations, products and services. I recognize the value of this training and
knowledge and agree that it is a material benefit to me. I acknowledge and agree
that I have not previously received this training and knowledge from the
Company, and that I would not receive this training and knowledge from the
Company but for my signing of this Agreement.

 

3.            Third Party Information. I understand, in addition, that the
Company may from time to time receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, directly or
indirectly, at any time in the future, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an executive
officer of the Company in writing.

 

4.            Assignment of Intellectual Property.

 

(a) I hereby assign to the Company all my right, title, and interest in and to
any and all inventions, original works of authorship (including software source
code), trade secrets, designs, developments, improvements, concepts and other
intellectual property (and all Proprietary Rights with respect thereto)
(collectively, “Intellectual Property”), whether or not patentable or
registrable under patent, copyright or similar statutes, that were made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, (i) at the direction of the Company, (ii) during the performance of my
duties of employment, (iii) on Company time, (iv) using Company’s equipment,
materials, supplies, facilities or Proprietary Information, or (v) that, at the
time of conception, authorship, development, or reduction to practice of the
Intellectual Property, relate to the business of the Company as conducted (or as
proposed to be conducted) or the actual or demonstrably anticipated research or
development of the Company, during the period of my employment with the Company.
The only Intellectual Property excluded from this provision are those which are
set forth in Exhibit A to this Agreement, or the assignment of which are
prohibited pursuant to applicable law. I have attached, as Exhibit A, a list
specifically describing all inventions, original works of authorship (including
software source code), trade secrets, designs, developments, improvements,
concepts, and other intellectual property that:

 



2

 

 

(i)            I made, alone or jointly with others, prior to employment with
Company;

 

(ii)            belong to me, in which I have an ownership interest, or which
are owned in whole or in part by another company, organization, or other entity
of which I have an ownership interest; and

 

(iii)         are not assigned to Company (collectively, "Retained Intellectual
Property");

 

provided that if no such list is attached, I represent that there is no such
Retained Intellectual Property.

 

To preclude any possible uncertainty, I have also set forth on Exhibit A
attached hereto a complete list of all inventions that I have, alone or jointly
with others, conceived, developed, or reduced to practice or caused to be
conceived, developed, or reduced to practice prior to commencement of my
employment with the Company, in which I have assigned my ownership interest to a
third party and that I wish to have excluded from the scope of this Agreement;
provided that if no such list is attached, I represent that there are no such
inventions. If disclosure of any such invention on Exhibit A would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such inventions in Exhibit A but am to describe such invention with as much
specificity as possible without violating any prior agreement and state that
additional information has been withheld for that reason.

 

All Intellectual Property assigned to the Company by this Section 4 is
hereinafter referred to as “Company Intellectual Property.”

 

(b)            If in the course of my employment with the Company, the Company
incorporates into any Company product, process or machine any Retained
Intellectual Property, I hereby grant and the Company shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, create derivative works of, improve, use, import, export, and sell such
Retained Intellectual Property as part of or in connection with such product,
process or machine. I agree to and do hereby assign to Company any and all
right, title, and interest in and to any and all modifications, improvements,
and other derivative works made by or on behalf of Company to any such Retained
Intellectual Property that is licensed to Company pursuant to this Section 4,
and thus any and all such modifications, improvements, and other derivative
works are deemed Company Intellectual Property.

 

(c)            I acknowledge that all original works of authorship that are made
by me (solely or jointly with others) during the term of my employment with the
Company and that are within the scope of my employment and protectable by
copyright (“Works”) are “works made for hire,” as that term is defined in the
United States Copyright Act (17 U.S.C. § 101). If for any reason any such Works
or any part thereof would not or cannot be considered a “work made for hire”
under applicable law, I agree to and do hereby sell, assign, and transfer to
Company, its successors and assigns, the entire right, title and interest in and
to the copyright in such Work and any registrations and copyright applications
relating thereto and any renewals and extensions thereof, and in and to all
works based upon, derived from, or incorporating that Work, and in and to all
income, royalties, damages, claims and payments now or hereafter due or payable
with respect thereto, and in and to all causes of action, either in law or in
equity for past, present, or future infringement based on the copyrights, and in
and to all rights corresponding to the foregoing throughout the world. I hereby
waive, as against Company, its successors, assigns and licensees, all moral
rights which I have or acquire in respect of all such Works. I agree to enforce
the moral rights as against others as directed by and at the cost of Company or
its successor-in-title of the copyright in the Works.

 

(d)            I acknowledge and agree that the Company is not obligated to
commercialize any Company Intellectual Property, and that if I desire to
independently commercialize any of said Company Intellectual Property, I must
request and obtain a written license from the Company beforehand, which license
request may be declined by the Company in its sole discretion.

 



3

 

 

5.            Enforcement of Proprietary Rights. During my employment and after
my separation from the Company for any reason whatsoever, I agree that I will
assist the Company in every proper way to obtain and from time to time enforce
United States and foreign Proprietary Rights relating to Company Intellectual
Property, including without limitation inventions, in any and all countries. To
that end I will execute, verify, and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance. In addition, the
Company will provide me with reasonable notice of the need for assistance when
feasible and agrees to schedule such assistance in such a manner as not to
interfere with any alternative employment obtained by me when possible.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf to execute, verify, and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph thereon with the same legal force and effect as if
executed by me. I hereby waive and quitclaim to the Company any and all claims,
of any nature whatsoever, that I now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.

 

6.            Obligation to Keep Company Informed. During the period of my
employment, I will promptly disclose to the Company fully and in writing and
will hold in trust for the sole right and benefit of the Company any and all
Company Intellectual Property, including without limitation inventions. In
addition, I will disclose all patent applications filed by me during the three
(3) years after termination of my employment with the Company.

 

7.            Other Activities; Non-Solicitation; Non-Compete;
Non-Disparagement.

 

In consideration for the Company’s promises to disclose its Proprietary
Information to me and to provide me with specialized training and knowledge, and
as part of the agreement between the Company and me regarding the Company
disclosing its Proprietary Information to me and providing me with specialized
training and knowledge and in consideration for my employment or continued
employment and other good and valuable consideration, the sufficiency of which I
hereby acknowledge, I agree as follows:

 

(a)           During the term of my employment and for a period of one (1) year
after my employment with the Company is terminated for any reason whatsoever, I
will not directly or indirectly, individually or on behalf of any other person,
firm, partnership, corporation, or business entity of any type: (i) hire,
solicit, assist, aid, induce, or in any way encourage any then-current employee
or consultant of the Company or any affiliate or subsidiary of the Company to
terminate his or her employment relationship or consulting relationship with the
Company or subsidiary or affiliate; (ii) hire or solicit the services of any
former employee or consultant of the Company or any affiliate or subsidiary of
the Company whose employment has been terminated for less than six (6) months
prior to such hire, solicitation, or attempt to hire or solicit; and/or
(iii) induce or attempt to induce any other then-current employee of Company to
work for, render services or provide advice to or supply Proprietary Information
belonging to Company to any person or entity other than Company.

 

(b)           During the term of my employment, and for a period of one (1) year
after my employment with the Company is terminated for any reason whatsoever, I
will not, directly or indirectly, for my own benefit or the benefit of any other
person or entity, compete with the business of the Company or its successors or
assigns in Massachusetts, Texas or in any other state in the United States
(including, without limitation, all parishes and municipalities of Louisiana set
forth on Exhibit B to this Agreement), or in any country in the world where the
Company conducts material business or where the Company has taken active steps
to commence conducting business; provided that I shall be permitted to acquire a
passive stock or equity interest in such an entity provided the stock or other
equity interest acquired is not more than one percent (1%) of the outstanding
interests in such entity. The term “not compete” as used herein means that I
will not directly or indirectly, as an owner, manager, officer, director,
employee, consultant, or stockholder, own, operate, manage, or engage in, or
prepare to do any of the foregoing activities with respect to a business
substantially similar to or competitive with the business of the Company or such
other business activity in which the Company may substantially engage during the
term of my employment.

 



4

 

 

(c)            During the term of my employment, and for a period of one
(1) year after my employment with the Company is terminated for any reason, I
will not, directly or indirectly, individually or on behalf of any other person,
firm, partnership, corporation, or business entity of any type: (i) solicit,
contact, call upon, communicate with, or attempt to communicate with, any
Customer of the Company in order to provide or offer to provide any products or
services that are similar to or otherwise competitive with any products or
services provided or that could be provided by the Company; (ii) assist, induce
or encourage, or attempt to assist, induce, or encourage any Customer of the
Company to reduce or cease doing business with the Company; and/or
(iii) influence a Customer to divert its business to any competitor of the
Company or otherwise damage or negatively interfere or attempt to damage or
negatively interfere with the Company’s relationship with a Customer in any way.
For purposes of this Section 7(d), “Customer” shall mean any company or business
entity that the Company had contact with or performed services for during the
last twelve (12) months of my employment with the Company.

 

(d)            I agree that following the termination of my employment with the
Company, I will not access the Company’s computer systems, download files or any
information from the Company’s computer systems or in any way interfere,
disrupt, modify or change any computer program used by the Company or any data
stored on the Company’s computer systems.

 

(e)            I agree that if I should later claim any portion of Section 7 is
unclear, unenforceable, overbroad or inapplicable to any activity in which I
intend to engage, I must notify the Company, in writing, of my position at least
fourteen (14) calendar days before engaging in such activity. During the 14-day
period, I must meet face-to-face with the Company’s authorized representative,
in good faith, to discuss resolution of the issue. A mediator may be hired, at
the Company’s expense, to facilitate the discussion. If I fail or refuse to
comply with this conflict resolution provision, I waive my right to challenge
the scope, clarity, applicability, breadth or enforceability of Section 7 and
all of its restrictions. However, all of my rights will be reserved if I comply
with this provision even if no agreement is reached during the conference.
Notwithstanding the foregoing provisions of this Section 7, nothing herein shall
prevent the Company from seeking and obtaining immediate injunctive relief under
Section 10, with or without prior notice to me, from any court of competent
jurisdiction, prior to conducting the face-to-face meeting provided for herein.

 

(f)            I agree that during and following the term of my employment with
the Company, I will not make any private or public statements or comments about
the Company and/or its products, services, practices, directors, officers,
agents, representatives, or equity holders in any form, oral, written or
electronic, which could constitute libel, slander, or disparagement or which may
be considered to be derogatory or detrimental to the name or business reputation
of the Company and/or its products, services, practices, directors, officers,
agents, representatives, or equity holders; provided, however, that the terms of
this subparagraph shall not apply to truthful statements required of me or
protected by law and/or communications between me and my spouse, clergy, or
attorneys, which are subject to a claim of privilege existing under common law,
statute, or rule of procedure.

 

8.            Third-Party Agreements and Rights. I represent that I am not bound
by the terms of any agreement with any previous employer or other party which
restricts in any way my use or disclosure of confidential and proprietary
information belonging to a previous employer or another party or which will
restrict in any way my performance of any job duties, except as I have disclosed
in Exhibit C to this Agreement prior to its acceptance by the Company; provided
that, if no Exhibit C is attached, I represent that there are no such third
party agreements. I have delivered to the Company true and complete copies of
any agreements listed on Exhibit C, if any. I represent to the Company that my
execution of this Agreement, my employment with the Company and the performance
of my duties for the Company will not violate any obligations I may have to any
previous employer or other party. In my work for the Company, I will not
disclose or make use of any information in violation of any agreements with or
rights of any previous employer or other party, and I will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

 



5

 

 

9.           Return of Company Documents and Equipment. I agree that when my
employment is terminated for any reason or earlier upon the Company’s request, I
will immediately return all Company owned equipment and documents (paper and
electronic) to the Company including, but not limited to, drawings, notes,
memoranda, specifications, devices, and formulas, together with all copies
thereof, and any other material containing or disclosing any Company
Intellectual Property, including without limitation any inventions, Third Party
Information, or Proprietary Information of the Company. I further agree that any
Company property, including computers and communications systems, situated on
the Company’s premises or which I am given or have access to in furtherance of
my employment, including disks and other storage media, filing cabinets or other
work areas, email communication, and Internet access, is subject to inspection
by Company personnel at any time for any reason with or without notice.

 

10.         Legal and Equitable Remedies. Because my services are personal and
unique and because I may have access to and become acquainted with the
Proprietary Information of the Company and because any breach of the covenants
under Section 7 would likely result in irreparable damage to the Company for
which remedies at law would likely be inadequate, the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance, or other equitable relief, without bond (or other
security) and without prejudice to any other rights and remedies that the
Company may have for a breach of this Agreement.

 

11.         Authorization to Notify New Employer. I hereby authorize the Company
to notify my new employer about my rights and obligations under this Agreement
following the termination of my employment with the Company for any reason
whatsoever.

 

12.         Notices. Any notices required or permitted hereunder shall be given
to the appropriate party at the address specified below. Such notice shall be
deemed given upon personal delivery to the appropriate address or if sent by
certified or registered mail, three days after the date of mailing.

 

If to the Undersigned:   Most recent address on Company’s records.   If to the
Company:   Ribbon Legal Department 3605 E. Plano Parkway Plano, Texas 75074

 

13.         General Provisions.

 

(a)          Governing Law. This Agreement will be governed by and construed
according to the laws of the state where I carry out my principal duties for the
Company without regard to conflicts of law principles of any jurisdiction.

 

(b)          Arms’ Length; Mutual Agreement. All terms and provisions of this
Agreement, and the drafting of this Agreement, have been negotiated by the
parties at arm’s length and to mutual agreement, with consideration by and
participation of each, and no party shall be deemed the scrivener of this
Agreement.

 



6

 

 

(c)            Arbitration.

 

i.Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof which cannot be settled by mutual agreement will be finally
settled by binding arbitration in the county where you performed your principal
work duties for the Company, under the jurisdiction of the American Arbitration
Association or other mutually agreeable alternative arbitration dispute
resolution service, before a single arbitrator appointed in accordance with the
arbitration rules of the American Arbitration Association or other selected
service, modified only as herein expressly provided. You acknowledge receipt of
the applicable AAA Employment Arbitration Rules and Mediation Procedures which
may be found at the AAA website here https://www.adr.org/Rules. The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.

 

ii.The Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. shall govern the
interpretation and enforcement of this arbitration clause. The decision of the
arbitrator on the points in dispute will be final, non-appealable and binding,
and judgment on the award may be entered in any court having jurisdiction
thereof.

 

iii.The fees and expenses of the arbitration will be borne as provided in the
AAA Costs of Arbitration section, and each party will bear the fees and expenses
of its own attorney, unless the arbitrator finds that a statutory award of
attorneys’ fees and/or costs is appropriate.

 

iv.The parties waive their rights to a class or collective action. The parties
agree that claims may not be joined, consolidated, or heard together with claims
of any other current or former employee of the Company or other third party.

 

v.The parties agree that this Section 13(c) has been included to resolve any
disputes between them with respect to this Agreement or your employment, and
that this Section 13 (c) will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or actions
seeking an injunction or temporary restraining order and other than claims for
unemployment insurance benefits or workers compensation benefits or other claims
which by law cannot be subject to a mandatory arbitration agreement. In the
event that any court determines that this arbitration procedure is not binding,
or otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive, to the
maximum extent allowed by law, any and all right to a class or collection action
or a trial by jury in or with respect to such litigation.

 

vi.The parties will keep confidential, and will not disclose to any person,
except as may be required by law or the rules and regulations of the Securities
and Exchange Commission or other government agencies, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof; notwithstanding the foregoing, nothing herein
shall restrict you from communicating with a government agency or engaging in
protected concerted activity that cannot be waived by such an agreement not to
disclose.

 

(d)            Modification/Waiver. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing signed by the party to be charged. Any subsequent change or
changes in my duties, salary, or compensation will not affect the validity or
scope of this Agreement.

 

(e)            Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the Company and myself relating to the subject matter
hereof and supersedes and merges all prior discussions between us with respect
to the subject matter hereof.

 



7

 

 

(f)            Acknowledgement. By executing this Agreement, I agree and
acknowledge that: (i) as used in this Agreement, the period of my employment
includes any time during which I may be retained by the Company as a consultant
or contractor; (ii) I am not relying upon any statements, understandings,
representations, expectations, or agreements other than those expressly set
forth in this Agreement; and (iii) I knowingly waive any claim that this
Agreement was induced by any misrepresentation or nondisclosure and any right to
rescind or avoid this Agreement based upon presently existing facts, known or
unknown. The parties stipulate that each party is relying upon these
representations and warranties in entering into this Agreement. These
representations and warranties shall survive the execution of this Agreement.

 

(g)            Severability.

 

(i)I acknowledge and agree that each agreement and covenant set forth herein
constitutes a separate agreement independently supported by good and adequate
consideration and that each such agreement shall be severable from the other
provisions of this Agreement and shall survive this Agreement.

 

(ii)I understand and agree that Sections 1, 4 and 7 of this Agreement are each
to be enforced to the fullest extent permitted by law. Accordingly, if a court
of competent jurisdiction determines that the scope and/or operation of
Section 1, 4 or 7 is too broad to be enforced as written, the Company and I
intend that the court should reform such provision to such narrower scope and/or
operation as it determines to be enforceable; provided, however, that such
reformation applies only with respect to the operation of such provision in the
particular jurisdiction with respect to which such determination was made. If,
however, Section 1, 4 or 7 is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (i) such
provision shall be fully severable, (ii) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance. In the event a court determines that I have violated one of the
post-employment, time-limited restrictions contained in Section 1, 4 or 7, then
the time-limitation for the violated restriction shall be extended by one day
for each day I am found to be in violation up to a maximum of one year.

 

(h)            Successors and Assigns. This Agreement will be binding upon my
heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors and assigns. I may not assign
this Agreement or my obligations hereunder without the prior written consent of
the Company, which consent may be withheld in the Company’s sole discretion, and
any such purported assignment without consent shall be null and void. I agree
that the Company may freely assign or otherwise transfer this Agreement,
including without limitation to any successor in interest of the Company,
whether by way of merger, sale, acquisition or corporate re-organization or any
substantially similar process.

 

(i)             Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

(j)             Employment. My employment is and shall remain at all times “at
-will,” and nothing in this Agreement is intended to or shall be interpreted to
modify the at-will nature of my employment relationship with the Company. The
“at-will” nature of my employment relationship can only be modified by an
express written agreement signed by both an executive officer of the Company and
me.

 

(k)            Waiver. No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach. No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

(l)             Headings. The headings to each section or paragraph of this
Agreement are provided for convenience of reference only and shall have no legal
effect in the interpretation of the terms hereof.

 



8

 

 

I UNDERSTAND THAT THIS AGREEMENT, INTER ALIA, AFFECTS MY RIGHTS TO INVENTIONS I
MAKE DURING MY EMPLOYMENT, RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT, PROHIBITS ME FROM
COMPETING WITH THE COMPANY FOR ONE (1) YEAR AFTER MY EMPLOYMENT WITH THE COMPANY
IS TERMINATED FOR ANY REASON, AND PROHIBITS ME FROM SOLICITING EMPLOYEES AND
CUSTOMERS OF THE COMPANY FOR ONE (1) YEAR AFTER MY EMPLOYMENT WITH THE COMPANY
IS TERMINATED FOR ANY REASON.

 

PURSUANT TO THE TERMS ABOVE, I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND
ITS TERMS. I HAVE COMPLETELY FILLED OUT EXHIBIT A AND EXHIBIT C TO THIS
AGREEMENT.

 

Dated: June 22, 2020.   Signature of Employee: /s/ Miguel Lopez  

 

Printed name of Employee: Miguel Lopez  

 

Address of Employee:    

 

 

 

ACCEPTED AND AGREED TO BY THE COMPANY:       By: /s/ Bruce McClelland      
Name: Bruce McClelland       Title: President and CEO  

 



9

 